



EXHIBIT 10.49(c)




EMPLOYMENT AND POST-EMPLOYMENT COVENANTS AGREEMENT


This EMPLOYMENT AND POST-EMPLOYMENT COVENANTS AGREEMENT (this “Agreement”) dated
as of February 9, 2015, is entered into by and between Burger King Corporation,
a Florida corporation (together with any Successor thereto, the “Company”), and
Jill Granat (“Executive”).


WITNESSETH:


WHEREAS, Executive commenced employment with the Company on November 9, 1998;
WHEREAS, the Company desires to employ and secure the services of Executive on
the terms and conditions set forth in this Agreement, including with respect to
the protection of the Company’s competitively sensitive, confidential,
proprietary and trade secret information relating to the current and planned
business of the Company and its Affiliates during Executive’s employment and
following the termination thereof;
WHEREAS, Executive desires to accept such employment on such terms and
conditions; and
WHEREAS, Executive currently is a party to the Original Agreement and Executive
and the Company desire to have the Original Agreement superseded by the terms of
this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
Company and Executive hereby agree as follows:
1.    Amendment and Restatement of Original Agreement. This Agreement shall
serve as a complete amendment and restatement of the Original Agreement. All
terms of the Original Agreement shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreement shall be
of no further force and effect.
2.    Term; Position and Responsibilities; Location.
(a)    Term of Employment. Commencing on the Commencement Date, the Company
shall employ Executive on the terms and subject to the conditions of this
Agreement. The Company may change the terms and conditions of Executive’s
employment relationship at any time. Additionally, both Executive and the
Company retain the right to terminate the employment relationship at any time,
with or without Cause. The Company acknowledges that Executive is a party to an
employment agreement with one or more of the Company’s Affiliates (collectively,
the “Affiliate Agreements”). The Company and Executive agree that (i)
Executive’s employment by the Company pursuant to this Agreement and by one (1)
or more of the Affiliates pursuant to the Affiliate Agreements shall be on an
exclusive basis; and (ii) they will work together to properly allocate the time
spent by Executive providing services to the Company and such Affiliate(s), such
that the percentage of time used to calculate Executive’s Base Salary and
corresponding payments due hereunder and under the Affiliate Agreements totals
One Hundred percent (100%).
(b)    Position and Responsibilities. During the Employment Period, Executive
shall serve General Counsel and shall have such duties and responsibilities as
are customarily assigned to individuals serving in such position and such other
duties consistent with Executive’s title and position as the Company specifies
from time to time (it being understood by the parties that, notwithstanding the
foregoing, the Company is free, at any time and from time to time, to reorganize
its business operations, and that Executive’s duties and scope of responsibility
may change in connection with such reorganization). Executive shall devote all
of Executive’s skill, knowledge, commercial efforts and business time to the
conscientious and good faith performance of Executive’s duties and
responsibilities for the Company and its Affiliates to the best of Executive’s
ability.
(c)Location. During the Employment Period, Executive’s services shall be
performed primarily in the Miami Dade metropolitan area. However, Executive may
be required to travel in and outside of Miami Dade as the





--------------------------------------------------------------------------------





needs of the Company’s business dictate. Notwithstanding the foregoing, due to
the Executive’s provision of services to one or more of the Affiliates pursuant
to the Affiliate Agreements, the Company acknowledges and agrees that Executive
will travel between the Affiliates’ offices, the Company’s offices and other
locations where each transacts business. Accordingly, all such travel expenses
constitute business expenses and will be paid or reimbursed in accordance with
the Company’s policies.


(d)Changes to Employment. Executive agrees that the Company has the right from
time to time to set or alter the duties of the job, to transfer, reassign or
suspend Executive, exclude Executive from the Company’s premises or require
Executive to work from home, in the Company’s sole discretion from time to time
without notice or compensation in lieu of notice.


3.    Base Salary. During the Employment Period, the Company shall pay Executive
a base salary at an annualized rate equal to US$400,000, multiplied by the
percentage of Executive’s working hours spent on the provision of services
pursuant to this Agreement, payable in installments on the Company’s regular
payroll dates. Executive’s salary may be subject to such merit increases as the
Company may determine in its sole and exclusive discretion from time to time.
The annual base salary payable to Executive from time to time under this Section
3 shall hereinafter be referred to as the “Base Salary.” The Company and
Executive acknowledge and agree that while the Company is responsible for the
payment of all compensation and other benefits due to Executive under this
Agreement, the Company may make any or all of such payments through an Affiliate
designated by the Company and that all such payments shall be made to
Executive’s bank account in the United States, in US Dollars, until and unless
the Company and Executive agree otherwise.


4.    Annual Incentive Compensation. Executive will be eligible to participate
in the annual bonus program or such other annual incentive plan to be adopted
and maintained by the Company for similarly situated employees that the Company
designates, in its sole discretion (any such plan, the “Bonus Plan”), in
accordance with the terms of such plan as in effect from time to time.
Executive’s target bonus with respect to 2015 shall be One Hundred Twenty
percent (120%) of Executive’s Base Salary, which target bonus may be increased
or decreased by the Company during the Employment Period. The Annual Bonus for
each year shall be payable in cash at the same time as bonuses are paid to other
senior executives of the Company in accordance with the terms of the applicable
Bonus Plan. The Bonus Plan (including Executive’s target bonus rate under such
Bonus Plan) is a discretionary, non-contractual benefit, which the Company
reserves the right to amend or withdraw at any time.
5.    Employee Benefits. During the Employment Period, Executive will be
eligible to participate in the employee benefit plans and programs maintained by
the Company from time to time in which employees of the Company at Executive’s
grade level are eligible to participate, including to the extent maintained by
the Company, life, medical, dental, accidental and disability insurance plans
and retirement, deferred compensation and savings plans, in accordance with the
terms and conditions thereof as in effect from time to time. Notwithstanding
anything herein to the contrary, the benefits provided for under this Section
are subject to Section 16(c) of this Agreement, and are also subject to, and
contingent upon, Executive’s continued employment with the Company.


6.    Tax Equalization / Tax Preparation.    
(a)    Tax Equalization. Executive will be provided tax equalization as
described in Attachment 1 to help ensure that Executive does not gain or lose
financially due to the different tax and social security implications or
consequences of Executive’s employment under this Agreement and the Affiliate
Agreements. Executive’s burden in respect of the foregoing will remain at a
similar level as if Executive were employed solely in Executive’s home country,
which for purposes of this agreement is the United States (the “Home Country”).
This is achieved by: (i) deducting a “hypothetical tax” from Executive’s total
pay related to Executive’s employment with the Company under this Agreement and
any Affiliates under the Affiliate Agreements, and (ii) the Company paying
Executive’s actual income tax and social taxes on the total income paid to
Executive in connection with Executive’s employment with the Company under this
Agreement and any Affiliates under the Affiliate Agreements. Notwithstanding
anything in this Agreement to the contrary, any payments made to Executive in
connection with the foregoing tax equalization shall be made no later than the
end of the second taxable year beginning after the taxable year in which
Executive’s U.S. Federal income tax return is required to be filed (including
any extensions) for the year to which the compensation





--------------------------------------------------------------------------------





subject to such tax equalization payment relates, or, if later, the second
taxable year beginning after the latest such taxable year in which Executive’s
foreign tax return or payment is required to be filed or made for the year to
which the compensation subject to the tax equalization payment relates. The tax
equalization described in this subsection (a) and in Attachment 1 and all of
Executive’s obligations thereunder shall survive the termination of this
Agreement.
(b)    Tax Preparation. The Company and its Affiliates will provide tax
preparation services via a designated tax service provider to assist Executive
with any required income tax preparation services in both the Home Country and
Canada with respect to any tax years falling within the Employment Period.
7.    Termination of Employment.
(a)    Termination Without Cause. In the event of a termination of Executive’s
employment other than for Cause (as such term is defined below), including a
termination due to Executive’s death or frustration of Executive’s employment as
a result of disability, the provisions of the Company’s policies relating to
termination of employment applicable to employees at Executive’s grade level as
in effect at the time of termination, including if applicable, the Company’s
severance policy, will apply.
(b)Termination for Cause. Executive’s employment with the Company may be
terminated by the Company at any time for Cause and without any obligation owing
by the Company. In the event of termination for Cause, Executive shall have no
right to receive any further compensation or benefits (including notice of
termination, payment in lieu of notice or severance pay), other than the Accrued
Payments. If, subsequent to Executive’s termination of employment hereunder
without Cause, it is determined in good faith by the Company that Executive’s
employment could have been terminated for Cause, Executive’s employment shall,
at the election of the Company, be deemed to have been terminated for Cause,
effective as of the date the events giving rise to Cause occurred. Upon such
determination, (i) Executive shall be obligated to immediately repay to the
Company any amounts theretofore paid to Executive pursuant to paragraph 7(a) or
otherwise in connection with Executive’s termination (other than any Accrued
Payments), (ii) Executive shall not be entitled to any further payments or
benefits pursuant to paragraph 7(a), and (iii) the penultimate sentence of
Section 12 shall apply.


(c)Termination by Executive. Executive may terminate Executive’s employment at
any time by providing 30 days’ written notice to the Company. Executive agrees
that any such notice provided by Executive shall also constitute notice of
termination of Executive’s employment with all Affiliates which also employ
Executive, such termination to be effective on the earlier of (i) the date
specified in Executive’s notice to the Company described in this subsection (c)
and (ii) if Executive provided a separate notice of termination to any one (1)
or more of the Affiliates, the earliest date set forth in any such separate
notices. In the event of termination of employment by Executive, Executive shall
have no right to receive any further compensation or benefits (including notice
of termination, payment in lieu of notice or severance pay), other than the
Accrued Payments. The Company may waive Executive’s written notice by providing
Executive payment in lieu of such written notice.


(d)Resignation upon Termination. Effective as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all board and board committee memberships and other positions then held by
him, or to which he has been appointed, designated or nominated, with the
Company and its Affiliates.


8.    Restrictive Covenants. Each of the Company and Executive agrees that the
Executive will have a prominent role in the management of the business, and the
development of the goodwill of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that Executive will have access to and become familiar with or be
exposed to Confidential Information (as such term is defined below), in
particular, trade secrets, proprietary information, customer lists, and other
valuable business information of the Company pertaining or related to the quick
service restaurant business.  Executive agrees that Executive could cause grave
harm to the Company if Executive, among other things, worked for the Company’s
competitors, solicited the Company’s employees away from the Company or
solicited the Company’s franchisees upon the termination of





--------------------------------------------------------------------------------





Executive’s employment with the Company or misappropriated or divulged the
Company’s Confidential Information, and that as such, the Company has legitimate
business interests in protecting its goodwill and Confidential Information, and
these legitimate business interests therefore justify the following restrictive
covenants:


(a)    Confidentiality. Executive agrees that during Executive’s employment with
the Company and thereafter, Executive will not, directly or indirectly (A)
disclose any Confidential Information to any Person (other than, only with
respect to the period that Executive is employed by the Company, to an employee
or outside advisor of the Company who requires such information to perform his
or her duties for the Company), or (B) use any Confidential Information for
Executive’s own benefit or the benefit of any third party. The foregoing
obligation shall not apply to any Confidential Information that has been
previously disclosed to the public or is in the public domain (other than by
reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company of such disclosure obligation or request no
later than three (3) business days after Executive learns of such obligation or
request, and permit the Company to take all lawful steps it deems appropriate to
prevent or limit the required disclosure.
(b)    Non-Competition. Executive agrees that during the Employment Period,
Executive shall devote all of Executive’s skill, knowledge, commercial efforts
and business time to the conscientious and good faith performance of Executive’s
duties and responsibilities to the Company to the best of Executive’s ability
and Executive shall not, directly or indirectly, be employed by, render services
for, engage in business with or serve as an agent or consultant to any Person
other than the Company. Executive further agrees that during the Employment
Period and for the one (1) year period following Executive’s termination of
employment with the Company, Executive shall not directly or indirectly engage
in any activities that are competitive with the quick service restaurant
business conducted by the Company, and Executive shall not, directly or
indirectly, become employed by, render services for, engage in business with,
serve as an agent or consultant to, or become a partner, member, principal,
stockholder or other owner of, any Person or entity that engages in the quick
serve restaurant business in any jurisdiction or country where the Company or
any of its Affiliates has business operations at the time of Executive’s
termination, including any franchisee of the Company or any if its Affiliates,
provided that Executive shall be permitted to hold a one percent (1%) or less
interest in the equity or debt securities of any publicly traded company.
Executive’s duties and responsibilities involve, and/or will affect, the
operation and management of the Company on a worldwide basis.  Executive will
obtain Confidential Information that will affect the Company’s operations
throughout the world.  Accordingly, Executive acknowledges that the Company has
legitimate business interests in requiring a worldwide geographic scope and
application of this non-compete provision and agrees that this non-compete
provision applies on a worldwide basis.
(c)    Non-Solicitation of Employees and Franchisees. During Employment Period
and for the one (1) year period following Executive’s termination of employment
with the Company, Executive shall not, directly or indirectly, by herself or
through any third party, whether on Executive’s own behalf or on behalf of any
other Person or entity, (i) solicit or induce or endeavor to solicit or induce,
divert, employ or retain, (ii) interfere with the relationship of the Company or
any of its Affiliates with, or (iii) attempt to establish a business
relationship of a nature that is competitive with the business of the Company
with, any Person that is or was (during the last twelve (12) months of
Executive’s employment with the Company) (A) an employee of the Company or any
of its Affiliates, (B) engaged to provide services to the Company or any of its
Affiliates, including vendors who provide or have provided advertising,
marketing or other services to the Company or any of its Affiliates, or (C) a
franchisee of the Company or any of its Affiliates.
9.    Work Product. Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company, whether
ensuing during or after the Employment Period (“Work Product”) shall exclusively
vest in and be the sole and exclusive property of the Company and shall
constitute “work made for hire” (as that term is defined under Section 101 of
the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being the person for
whom the work was prepared. In the event that any such Work Product is deemed
not to be a “work made for hire” or does not vest by operation of law in the
Company, Executive hereby irrevocably assigns, transfers and conveys to the
Company, exclusively and perpetually, all right, title and interest which
Executive may have or acquire in and to such Work Product throughout the world,
including without limitation any copyrights and patents, and the right to secure
registrations, renewals, reissues, and extensions





--------------------------------------------------------------------------------





thereof. The Company and its Affiliates or their designees shall have the
exclusive right to make full and complete use of, and make changes to all Work
Product without restrictions or liabilities of any kind, and Executive shall not
have the right to use any such materials, other than within the legitimate scope
and purpose of Executive’s employment with the Company. Executive shall promptly
disclose to the Company the creation or existence of any Work Product and shall
take whatever additional lawful action may be necessary, and sign whatever
documents the Company may require, in order to secure and vest in the Company or
its designee all right, title and interest in and to all Work Product and any
intellectual property rights therein (including full cooperation in support of
any Company applications for patents and copyright or trademark registrations).
10.    Compliance With Company Policies. During the Employment Period, Executive
shall be governed by and be subject to, and Executive hereby agrees to comply
with, all Policies.
11.    Data Protection & Privacy.
(a)    Executive acknowledges that the Company, directly or through its
Affiliates, collects and processes data (including personal sensitive data and
information retained in email) relating to Executive. Executive hereby agrees to
such collection and processing and further agrees to execute the Burger King
Corporation Employee Consent to Collection and Processing of Personal
Information, a copy of which is attached to this Agreement as Attachment 2.
(b)    To ensure regulatory compliance and for the protection of its workers,
customers, suppliers and business, the Company reserves the right to monitor,
intercept, review and access telephone logs, internet usage, voicemail, email
and other communication facilities provided by the Company which Executive may
use during Executive’s employment with the Company. The Company will use this
right of access reasonably, but it is important that Executive is aware that all
communications and activities on Company equipment or premises cannot be
presumed to be private.
12.    Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that a breach by Executive of any of Section 8, 9 or 10 is a material
breach of this Agreement and that remedies at law may be inadequate to protect
the Company and its Affiliates in the event of such breach, and, without
prejudice to any other rights and remedies otherwise available to the Company,
Executive agrees to the granting of injunctive relief in the Company’s favor in
connection with any such breach or violation without proof of irreparable harm,
plus attorneys’ fees and costs to enforce these provisions. Executive further
acknowledges and agrees that the Company’s obligations to pay Executive any
amount or provide Executive with any benefit or right pursuant to Section 7 is
subject to Executive’s compliance with Executive’s obligations under Sections 8
through 10 inclusive, and that in the event of a breach by Executive of any of
Section 8, 9 or 10, the Company shall immediately cease paying such benefits and
Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 7. In addition, if not repaid,
the Company shall have the right to set off from any amounts otherwise due to
Executive any amounts previously paid pursuant to Section 7 (other than the
Accrued Obligations), in accordance with applicable law, and Executive further
agrees that the foregoing is appropriate for any such breach inasmuch as actual
damages cannot be readily calculated, the amount is fair and reasonable under
the circumstances, and the Company would suffer irreparable harm if any of these
Sections were breached. All disputes not relating to any request or application
for injunctive relief in accordance with this Section 12 shall be resolved by
arbitration in accordance with Section 15(b).
13.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement, including the Original Agreement,
entered into by Executive and the Company or any predecessor thereto or
Affiliate thereof) are merged herein and superseded hereby.
14.    Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement: 6, 7, 8, 9, 11,
12, 14 and 15.





--------------------------------------------------------------------------------





15.    Miscellaneous.
(a)    Binding Effect; Assignment. This Agreement shall be binding on and inure
to the benefit of the Company and its Successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and
Executive’s heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto, provided, however, that the Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means).
(b)    Arbitration. The Company and Executive agree that any dispute or
controversy arising under or in connection with this Agreement shall be resolved
by final and binding arbitration before the American Arbitration Association
(“AAA”). The arbitration shall be conducted in accordance with AAA’s National
Rules for the Resolution of Employment Disputes then in effect at the time of
the arbitration. The arbitration shall be held in Miami, Florida. The dispute
shall be heard and determined by one arbitrator selected from a list of
arbitrators who are members of AAA’s Regional Employment Dispute Resolution
roster. If the parties cannot agree upon a mutually acceptable arbitrator from
the list, each party shall number the names in order of preference and return
the list to AAA within ten (10) days from the date of the list. A party may
strike a name from the list only for good cause. The arbitrator receiving the
highest ranking by the parties shall be selected. Depositions, if permitted by
the arbitrator, shall be limited to a maximum of two (2) per party and to a
maximum of four (4) hours in duration. The arbitration shall not impair either
party’s right to request injunctive or other equitable relief in accordance with
Section 7 of this Agreement.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflicts of laws.
(d)    Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board of Directors of the Company or a Person authorized thereby and is
agreed to in writing by Executive. No waiver by any party hereto at any time of
any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions.


(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Florida or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or unreasonable as to duration or geographic scope of
activities restricted, or for any other reason, the provision in question shall
be immediately amended or reformed to the extent necessary to make it valid and
enforceable by the court of such jurisdiction charged with interpreting and/or
enforcing such provision. Executive agrees and acknowledges that the provision
in question, as so amended or reformed, shall be valid and enforceable as though
the invalid or unenforceable portion had never been included herein.
(f)    Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social security taxes, as shall be required by law.
(g)    Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):







--------------------------------------------------------------------------------





(A)    If to the Company, to it at:        with a copy to:
Burger King Corporation        Restaurant Brands International Inc.
5505 Blue Lagoon Drive        226 Wyecroft Road
Miami, Florida 33126            Oakville, Ontario, Canada L6K 3S3
Attention: Chief People Officer        Attention: General Counsel


(B)    if to Executive, to Executive’s residential address as currently on file
with the Company.


(h)    Acknowledgements. Executive acknowledges and agrees that (i) Executive
has had sufficient time to review and consider this Agreement thoroughly; (ii)
Executive has read and understands the terms of this Agreement and Executive’s
obligations hereunder; (iii) Executive has been given an opportunity to obtain
independent legal advice, or such other advice as Executive may desire,
concerning the interpretation and effect of this Agreement; and (iv) this
Agreement is entered into voluntarily and without any pressure.
(i)    Voluntary Agreement; No Conflicts. Executive represents that Executive is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
Executive is a party or by which Executive or Executive’s properties or assets
may be bound.
(j)    Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.
(k)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.
(l)    Definitions.
“Accrued Payments” means accrued salary, accrued but unused vacation pay, and
approved but unreimbursed business expenses that are owed to Executive as of the
date of Executive’s termination of Employment by the Company.
“Affiliate” with respect to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including but not limited to a
Subsidiary of any such Person.
“Affiliate Agreements” has the meaning ascribed to it in Section 2(a) of this
Agreement.
“Base Salary” has the meaning ascribed to it in Section 3 of this Agreement.
“Bonus Plan” has the meaning ascribed to it in Section 4 of this Agreement.
“Cause” means (i) a material breach by Executive of any provision of this
Agreement; (ii) a material violation by Executive of any of the Policies, (iii)
the failure by Executive to reasonably and substantially perform Executive’s
duties under this Agreement (other than as a result of physical or mental
illness or injury); (iv) Executive’s willful misconduct or gross negligence that
has caused or is reasonably expected to result in demonstrable injury to the
business, reputation or prospects of the Company or any of its Affiliates; (v)
Executive’s fraud or misappropriation of funds; or (vi) the commission by
Executive of an offence under the Criminal Code or other serious crime involving
moral turpitude.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commencement Date” means February 9, 2015.
“Confidential Information” means confidential, proprietary or commercially
sensitive information relating to (Y) the Company or its Affiliates, or members
of their respective management or boards or (Z) any third





--------------------------------------------------------------------------------





parties who do business with the Company or its Affiliates, including
franchisees and suppliers. Confidential Information includes, without
limitation, marketing plans, business plans, financial information and records,
operation methods, personnel information, drawings, designs, information
regarding product development, other commercial or business information and any
other information not available to the public generally.
“Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Employment Period” means the period during which Executive is employed by the
Company pursuant to this Agreement.
“Original Agreement” means any and all agreements, offer letters and any other
contracts Executive may have with the Company or any of its Affiliates dated
prior to the date of this Agreement, other than any of the Affiliate Agreements,
as such agreements, offer letters or contracts may have been amended from time
to time, that govern the terms and conditions of Executive’s employment with the
Company or any of its Affiliates, as amended.
“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
“Policies” means Company policies, procedures, rules and regulations applicable
to employees generally or to employees at Executive’s grade level, including
without limitation, the Company’s Code of Business Ethics and Conduct, in each
case, as they may be amended from time to time in the Company’s sole discretion.
“Subsidiary” means, with respect to any Person, each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing fifty percent (50%) or more of
the combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.
“Successor” of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.


“Work Product” has the meaning ascribed to it in Section 9 of this Agreement.
20.    Section 409A Compliance.


(a)    The intent of the parties hereto is that payments and benefits under this
Agreement be exempt from or comply with Section 409A of the Code and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.


(b)    All reimbursements and in-kind benefits provided under this Agreement
(including without limitation Sections 5 and 7 of this Agreement) are intended
to be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in-kind benefits are subject
to Section 409A of the Code. All expenses or other reimbursements paid pursuant
to this Agreement that are taxable income to Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which Executive incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, (A) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set Executive’s hand, in
each case effective as of the date first above written.
BURGER KING CORPORATION
By:
/s/ Daniel Schwartz

Name:    
Title:


Executive:
/s/ Jill Granat
JILL GRANAT













